Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017111767 (“Kamgaing” or “K”) (made of record by Applicant).
Regarding claim 1, K teaches an antenna module (that of FIG. 6), comprising: a ground plane (651) in a multilayer substrate (the upper half of 650); a second substrate (the lower half of 650) on the multilayer substrate (as shown); and a conductive wall (that of the ground plane for RF shielding formed by 670-672, as discussed on page 14, lines 30-31) separating a first portion of the second substrate from a second portion of the second substrate (left and right portions are separated) and electrically coupled to the ground plane (as shown).
Nevertheless, K fails to teach that the second substrate is a mold. 
However, K teaches forming substrates by overmolding (page 15, line 27).
Thus, it would have been obvious to provide the second substrate (the lower half of 650) by overmolding onto the upper half of 650. To do so would have been nothing 
Regarding claim 7, K teaches that the conductive wall comprises a conductive solid sheet, a conductive paste, or a plurality of connected vias (the vias are connected by ground 651).
Regarding claim 10, K teaches a plurality of antennas (652-656, as described on page 14, line 29).
Regarding claim 13, K teaches that the plurality of antennas comprise patch antennas or dipole antennas (the 652-656 are conductive layers, which would make them patch antennas).
Regarding claim 21, K teaches a method of integrating a mold in an antenna module (the method inherent in construction of the modified device discussed in regard to claim 1), comprising: depositing a mold compound on a multilayer substrate including a ground plane and a multilayer antenna (as described above, the bottom half of 650 would be overmolded onto the upper half of 650); forming a conductive wall separating a first portion of the mold compound from a second portion of the mold compound and electrically coupled to the ground plane (a ground plane for RF shielding would be formed by the 670-672); and depositing a conformal shield material on a surface of the second portion of the mold compound (part of 624 lies on a lower surface of the lower half of 650).
22.    (Original) The method of claim 21, further comprising etching a trench between the conductive wall and the second portion of the mold compound.
23.    (Original) The method of claim 21, further comprising securing the antenna module to a point along a periphery of a housing of a wireless device.

Allowable Subject Matter

Claim 2-6, 8, 9, 11, 12, 14-20, 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845